            

EXHIBIT 10.1
Zions Bancorporation
2014 - 2016 Value Sharing Plan


Objective: The purpose of the 2014 – 2016 The Zions Bancorporation Value Sharing
Plan (the “Plan”) is to provide a two and one-half year cash incentive plan for
selected members of the senior management team and other key employees of Zions
Bancorporation (the “Company”). It is designed to create long-term shareholder
value by focusing the Participant’s attention on achieving superior results
relative to financial objectives, credit quality and other important initiatives
over a two and one-half year period.


Eligibility: Selected key members of the senior management group and other key
managers of the Bank (“Participants”) as determined by the Zions Bancorporation
Board of Directors (the “Board”) or its Compensation Committee (the
“Committee”), or by the Company’s CEO, under authority delegated by the
Committee.


Effective Date: July 1, 2014 through December 31, 2016 (the “Award Period”) with
performance measured over the time period from July 1, 2014 to June 30, 2015
(the “Performance Period”)


Payment of Awards: Subject to limitations enumerated in the “Other
Administrative Provisions” section of the Plan, the incentive awards, if any,
earned under this Plan will be paid within ninety days after the end of the
Award Period.


Plan Administrator: The Plan is to be governed and interpreted by the Committee.


How the Plan Works:


1)
Establishment of Award Fund



An Award Fund will be established, the size of which will be determined by the
Committee. The Committee will use informed judgment to determine and assign a
quartile rating to the Company’s overall performance, based upon its performance
as measured by the quartile ratings it achieves for each of seven performance
categories. The Committee will further determine, within that quartile rating,
whether performance was in the “low,” “medium,” or “high” range within that
quartile, each of which is assigned a per-unit award value (refer to Appendix
II).

The seven performance categories include:

1.)
Adjusted Pre-tax Pre-Provision Earnings (“PTPP Earnings”);

2.)
Net Charge-Offs;

3.)
Adjusted Total Direct Expense;

4.)
Adjusted Non-Interest Income;

5.)
Strategic Progress;

6.)
Zions Bancorporation’s Return on Average Assets (relative to Zions
Bancorporation peer companies); and,

7.)
Zions Bancorporation’s Tier 1 Common Ratio (relative to Zions Bancorporation
peer companies).

These metrics are more fully defined in Section 5 and Appendix I.

Page 1

--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 2

2)
Participation Units



Each Participant designated by the Committee shall be awarded a specific number
of Participation Units (“Units”), representing a pro-rata claim, in proportion
to the total number of authorized Units, on any Award Fund established under
this Plan during the Award Period.


3)
Grant of Phantom Restricted Common Stock Units:



The assigned per-unit value will be multiplied by the total number of units
awarded to each Participant to determine their individual nominal award values.
Shortly following the conclusion of the performance period, each Participant
will be “provisionally” granted phantom restricted stock units (“RSUs”) of Zions
Bancorporation, based on each Participant’s initial nominal award value divided
by the average closing price for Zions Bancorporation’s common shares for each
trading day during July, 2015.


4)
Final Cash Settlement of the Phantom Restricted Common Stock Units:



The phantom RSUs granted under this plan are subject to potential reductions of
all or a portion of the phantom RSUs, upon the occurrence of certain dramatic
events at the sole discretion of the Committee. Dramatic events would include
(but, not be limited to) the Company or Bank experiencing significant stress due
to severe deterioration in asset quality, earnings, fraud, malfeasance, material
errors or reputational harm during the 18 month deferral period running from
July 1, 2015 to December 31, 2016.
 
The value of the phantom restricted stock units, if any, will be settled in cash
during the first quarter of 2017 based on the average closing price of Zions
Bancorporation common stock for each trading day during January 2017.


5)
Definitions of Factors:



A)Pre-tax Pre-provision (PTPP) Earnings is defined as the total of the following
items (but, not limited to) during the Performance Period:


Net interest income plus non-interest income, less non-interest operating
expenses
adjusted for the following items:

▪
Equity securities gains (losses)

▪
Fixed income securities gains (losses)

▪
Net impairment losses on investment securities

▪
Debt extinguishment costs

▪
Income and expense associated with FDIC supported loan portfolios

▪
Fair value and nonhedge derivative income (losses)

▪
Provision for unfunded lending commitments


Plus or (minus),


Equitable adjustments, as follows:


•
any adjustment deemed necessary by the Committee to normalize PTPP Earnings as a
result of unusual and extraordinary changes in internal cost or income
allocations during the Performance




--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 3

Period resulting from reclassifications or changes in allocation methodologies
which produce material changes in costs or income which are not offset by a
corresponding change in income or costs within the Company;

•
any other adjustments, which, in the sole discretion of the Committee, are
required to equitably reflect operating performance during the Performance
Period. This may include, at the Committee’s discretion, adjustments to reflect
the financial impact of the Company’s CRE downsizing initiative


B)
Net Charge Offs will be calculated using the net charge-off amounts reflected in
the Bank’s regulatory call reports for the relevant periods.



C)Adjusted Total Direct Expense Total direct expense adjusted for the following:


•
Income and expense associated with FDIC supported loan portfolios

•
Provision for unfunded lending commitments

•
Debt extinguishment costs

     
D)Adjusted Non-Interest Income: Non-Interest Income adjusted for the following:

•
Fair value and nonhedge derivative income (losses)

•
Equity securities gains (losses)

•
Fixed income securities gains (losses)

•
Net impairment losses on investment securities

      
E)Strategic Progress:
•
Produce solid risk management outcomes and continually enhance risk management
practices and maintain regulatory relationships.

•
Strong focus on expanding fee income.

•
Progress on the implementation of the “Big 4” and related projects.

•
Balance CRE exposure and optimize our production capacity to maximize value.


F)Return on Average Assets: Zions Bancorporation Return on Average Assets during
the performance period measured relative to the same metric for Zions
Bancorporation peer companies during the same time period
          
G)Tier 1 Common Ratio: Zions Bancorporation Tier 1 Common Ratio during the
performance period measured relative to the same metric for Zions Bancorporation
peer companies during the same time period






--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 4



4)
Other Administrative Provisions



(1)
This is a discretionary Plan governed and interpreted by the Committee, whose
decisions shall be final. The intent of the Plan is to fairly reward
Participants for increasing shareholder value. If any adjustments need to be
made to allow this Plan to accomplish its purpose, the Committee in its sole
discretion can make those adjustments.



(2)
The Committee may, at its sole discretion, alter the terms of the Plan at any
time during an Award Period.



(3)
Participants will not vest in any benefits available under the Plan until any
payments hereunder are made after the conclusion of the Award Period. Dividends
will not be paid on phantom RSUs.



(4)
A Participant must be employed by the Company or one of its affiliates at the
time payment is made in order to receive a payout of Participant’s Unit award
and if Participant ceases to be so employed at any time Participant’s Unit award
shall automatically be forfeited and cancelled without consideration and without
further action by Participant; provided, however, that



(i)
In the event of Participant’s termination by the Company or an affiliate or
normal or early retirement, management or, if Participant is a member of the
Executive Management Committee (or “EMC”), the Committee shall have the
discretion to make a “Pro Rata Adjustment” to Participant’s Unit award, provided
further that notwithstanding the foregoing any such adjusted Unit award shall
automatically be forfeited and cancelled without consideration and without
further action by Participant immediately upon (x) Participant’s commencement
of, or agreement to commence, employment with or provision of services (whether
as a director, consultant or otherwise) to another company that is in the
financial services industry unless such employment or provision of services is
specifically approved by management or the Committee, as the case may be, (y)
Participant making any derogatory or damaging statements (verbally, in writing
or otherwise) about the Company or any of its affiliates, the management or the
board of directors of the Company or any affiliate, the products, services or
business condition of the Company or any affiliate in any public way to anyone
who could make those statements public or to customers of, vendors to or
counterparties of the Company or any affiliate, or (z) Participant violating any
duty of confidentiality owed to the Company or its affiliates under the policies
or procedures of the Company and its affiliates, including the Company’s
employee handbook, code of conduct and similar materials, or under federal or
state law, or Participant misappropriating or misusing any proprietary
information or assets of the Company and its affiliates, including intellectual
property rights; and



(ii)
In the event of Participant’s “Termination of Employment” by reason of
Participant’s death or “Disability”, a Pro Rata Adjustment shall be made to
Participant’s unit award.






--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 5

In the event a Participant’s Unit award is subjected to a “Pro Rata Adjustment”,
Participant (or his/her estate) shall be entitled to receive a pro-rata
incentive payout of his or her Unit award at the conclusion of the Award Period.
This award will be based upon the Participant’s calculated award for the full
Award Period as approved by the Committee and will be prorated for the number of
full calendar quarters within the Award Period the Participant was engaged as an
officer of the Company or its affiliates prior to Termination of Employment in
the circumstances described above. For purposes of this Plan, the terms
“Termination of Employment,” “Retirement” and “Disability” shall have the
meanings assigned to them in the form of Standard Restricted Stock Unit Award
Agreement used by the Company in making annual equity awards to employees in May
2014.


(5)
The Company shall retain the right to withhold payment of incentives otherwise
earned under this Plan to any individual Participant or to all Participants as a
group in the event of a significant deterioration in the Company’s or the Bank’s
financial condition, if so required by regulatory authorities, or for any other
reason considered valid by the Board in its sole discretion including but not
limited to those set out in the Company’s Incentive Compensation Clawback Policy
as in effect at any time during or subsequent to the Award Period.



(6)
The terms of this plan are subject to and limited by applicable law, including,
without limitation, the Sarbanes Oxley Act of 2002, the Dodd-Frank Act, and
regulations or guidance issued by the Board of Governors of the Federal Reserve
System or other regulatory agencies.



(7)
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Company’s “at-will” policy of employment.



(8)
In the event a Participant transfers within Zions Bancorporation during the
Award Period, management or, if Participant is a member of the EMC, the
Committee shall have the discretion to maintain such Participant’s full Unit
award under this plan, to divide and allocate such full award between Zions
entities with which Participant has been employed during the Award Period or to
transfer and allocate such award to a single other Zions entity with which
Participant has been employed during the Award Period (and to make corresponding
adjustments to Award Funds).



 
(9)
In the event of a change in control of the Company (as defined in the Company’s
Change in Control Agreements), the Plan will be terminated and payments shall be
made in accordance with the provisions of section 3 (b) of the Change in Control
Agreements, provided that the reference in Section 3(b) to “average annual
growth in Earnings per Share and the average Tangible Return on Equity” shall be
deemed to refer to the award determination methodology set forth in this plan.



(10)
This document is intended to provide a guideline for the creation and
distribution of incentive compensation. Nothing herein creates a contractual
obligation binding on the Board or the Committee, and no Participant shall have
any legal rights with respect to an Award until such Award is distributed.






--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 6



APPENDIX I






The following is the VSP Scorecard applicable over the Performance Period.


[appendix1.jpg]


1 Zions Bancorporation Strategic Progress Goals:
a) Produce solid risk management outcomes and continually enhance risk
management practices and maintain regulatory relationships
b) Strong focus on expanding fee income
c) Progress on the implementation of the "Big 4" and related projects
d) Balance CRE exposure and optimize our production capacity to maximize value


2 Note: M = Millions

















--------------------------------------------------------------------------------

2014 – 2016 Value Sharing Plan
Page 7



APPENDIX II






The following is the VSP funding determination chart to be used by the Board
Compensation Committee


[appendix2.jpg]







